ARNOLD, Judge.
Defendant-appellant has brought forward all six of his assignments of error on appeal. Plaintiff-appellee has failed to respond to defendant’s brief.
Defendant first assigns error to the trial court’s denial of its motion for summary judgment “on the grounds that there was no genuine issue of fact that Plaintiff’s claim was upon a promise to answer the debt of another which was not in writing and upon the grounds that plaintiff’s claim was based upon the sale of goods for the price of more than $500 which was not evidenced by any writing signed by the party to be charged.” A motion for summary judgment must be granted “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” G.S. 1A-1, Rule 56(c). The burden is on the moving party to establish the lack of a triable issue of fact, and the motion must be considered in the light most favorable to the party opposing summary judgment. Baumann v. Smith, 41 N.C. App. 223, 254 S.E. 2d 627, rev’d on other grounds, 298 N.C. 778, 260 S.E. 2d 626 (1979). We conclude that defendant has not met this burden. The bare denial of plaintiffs allegations and the raising of G.S. 25-2-201 and 22-1 do not prove plaintiff’s claims to be non-existent or unfounded. Plaintiff clearly alleged that *50defendant’s agent unconditionally promised to pay plaintiff for materials sold to Autry. Plaintiffs answers to interrogatories also support a promise to pay. The Statute of Frauds, G.S. 22-1, requires that a promise to answer for the debt of another be in writing before any action may be brought against such promissor. Plaintiffs allegations and answers to interrogatories clearly show that there is a disputed issue of fact as to whether defendant’s promise to pay falls within the purview of this statute.
There is also a disputed issue of fact as to whether the alleged agreement is unenforceable against defendant pursuant to G.S. 25-2-201. Plaintiff, in its complaint, alleged that in consideration of the unconditional promise to pay made by defendant’s agent, the goods were sold and delivered to Autry. This allegation raises the specific issue as to whether the agreement falls under G.S. 25-2-201(3)(c). This section of the statute provides that an oral contract for the sale of goods for $500 or more is enforceable “with respect to goods for which payment has been made and accepted or which have been received and accepted.”
The North Carolina courts have consistently held that their duty in hearing a motion for summary judgment is not to decide an issue of fact nor to test the sufficiency of the evidence. The trial court, therefore, properly denied defendant’s motion for summary judgment.
Defendant next assigns error to the admission of the testimony of Harry Rimel, president and general manager of plaintiff, on the basis that his testimony constituted hearsay. Rimel testified that in September, 1978, Lonnie Autry came to plaintiff’s store and indicated he was working on a job for defendant and requested to buy building materials on account until he was paid for the job. Rimel refused to sell him any materials except on a cash basis. Rimel testified that about two days later he received a call from Mr. Ron Conrady. Following his conversation with Conrady, he later telephoned defendant and asked the woman who answered if he could speak with Conrady. Rimel then asked her if Conrady was “in charge of a job on Perry Street under Mr. Lonnie Autry as a contractor” and she responded that he was. Rimel then spoke with Conrady. On recall, Rimel was allowed to testify as to his initial telephone conversation with Conrady. He testified that several days after he refused to sell *51Autry building materials on credit, Conrady telephoned him and identified himself as Assistant Director of Neighborhood Housing Services of Wilmington. Conrady told Rimel that defendant assisted homeowners in building and remodeling. He then asked Rimel to extend credit to Autry because Autry was remodeling a house for one of defendant’s clients. Rimel further testified:
Mr. Conrady told me that he would insure payment; that payment would not be made, that the final draw on the job, Sixth Street, could not be made by Mr. Autry until I had been paid and the check would be issued to me and Mr. Autry jointly; and that the lien waivers would have to be signed. He could (sic) make his final draw until I had been paid. I agreed to let Mr. Autry have the goods. . . .
The check would be joint with Mr. Autry. Based on that assurance, I extended the credit.
Defendant contends that this testimony is in direct conflict with the general rule that a declaration or admission of an alleged agent, while competent as against the agent, ordinarily is incompetent as against the principal when the declaration or admission of the agent is not within the scope of the agent’s authority. 10 Strong’s N.C. Index 3d, Principal and Agent, § 4.2, pp. 336-37. Defendant points out that the director of defendant testified that Conrady had no authority to contract with anyone. Defendant, however, has failed to consider the exceptions to this general rule.
[0]rdinarily the extra-judicial statement or declaration of the alleged agent may not be given in evidence, unless (1) the fact of agency appears from other evidence, and also unless it be made to appear by other evidence that the making of such statement or declaration was (2) within the authority of the agent or, (3) as to persons dealing with the agent, within the apparent authority of the agent.
Commercial Solvents v. Johnson, 235 N.C. 237, 241, 69 S.E. 2d 716, 719 (1952). In the case sub judice, Henry Brown, defendant’s director, testified that in September 1978 Conrady was employed by defendant as Assistant Director Rehabilitation Specialist. He further testified that Conrady’s duties involved making initial in*52spections on properties to be rehabilitated and dealing with the general contractor and homeowner. Brown stated, “Mr. Conrady would make me aware of any problem and if there was anything that I could do or assist in getting that accomplished and then he and/or I would try to straighten the problem out .... When someone calls the office and asks to speak to the person who was in charge of coordinating the job or overseeing the job, I put them in contact with myself or Mr. Conrady.” This testimony by defendant’s director establishes the existence of a principal-agent relationship between defendant and Conrady. It further supports the trial court’s finding that Conrady had apparent authority to bind defendant contractually as alleged. The North Carolina Supreme Court has noted that the apparent scope ot an agent’s authority
“is that authority which the principal has held the agent out as possessing or which he has permitted the agent to represent that he possesses; however, the determination of a principal’s liability in any particular case must be determined by what authority the third person in the exercise of reasonable care was justified in believing that the principal had, under the circumstances, conferred upon the agent. [Citations omitted.]”
Zimmerman v. Hogg & Allen, 286 N.C. 24, 31, 209 S.E. 2d 795, 799 (1974). Plaintiff, in the case before us, acted reasonably in believing that Conrady as Assistant Director had the authority to contract with it. Since agency was established by other evidence, the declarations of Conrady were admissible. Furthermore, because plaintiff’s complaint is based upon an original promise of defendant to pay for materials to be delivered to a contractor, and because such a promise does not come within the provisions of G.S. 22-1, any evidence in support of these allegations and pertinent to the issue was admissible. See Pegram-West v. Insurance Co., 231 N.C. 277, 56 S.E. 2d 607 (1949).
In the second assignment of error defendant further argues that the trial court erroneously allowed Rimel to testify that he telephoned defendant’s office and was told by an unknown person that Conrady was defendant’s assistant director, and that he was in charge of a job on Perry Street. Again defendant emphasizes that this testimony was inadmissible as hearsay. In light of the *53testimony given by defendant’s director confirming this alleged hearsay evidence, there was no prejudicial error.
Defendant contends that the trial court erred in denying its motion for dismissal made at the conclusion of plaintiff’s evidence, because the evidence failed to show the existence of an original enforceable contract between the parties. Such a motion raises the question of whether any findings could be made from the evidence to support a recovery. The evidence must be viewed in the light most favorable to the plaintiff before ruling on such a motion. Sanders v. Walker, 39 N.C. App. 355, 250 S.E. 2d 84 (1979). Both the previously discussed testimony of plaintiffs president and of defendant’s director presents evidence which, when viewed in the light most favorable to plaintiff, shows that defendant’s agent promised to pay for goods delivered to Autry. Such a promise does not come within the Statute of Frauds.
Having earlier concluded that the testimony of Conrady’s declarations to Rimel was admissible and that the relationship of principal and agent existed between defendant and Conrady, we must conclude that the court’s findings of fact relative to these issues were based upon competent evidence.
Defendant assigns error to the court’s conclusions that defendant contracted with plaintiff to pay for materials supplied to Autry on 29 September 1978, that the contract resulted from a direct promise to pay and was an original undertaking not within the Statute of Frauds, that the provisions of G.S. 25-2-201 do not apply and that defendant is indebted to plaintiff in the amount of $533. Defendant contends that the evidence showed no more than an oral promise by an alleged agent of defendant to answer to Autry’s debt. We disagree. The evidence supports the trial court’s conclusion that this was an original promise to pay plaintiff. An obligation is original if made at the time or before the debt is created and if credit is given in consideration of the promise made by the promissor. Peele v. Powell, 156 N.C. 553, 73 S.E. 234 (1911). In a 1950 Fourth Circuit Court of Appeals case, the Court upheld a District Court Judge’s illustration concerning the difference between such an original promise and a collateral promise. Goldsmith v. Erwin, 183 F. 2d 432 (4th Cir. 1950). The Court stated that the following illustration was in accordance with decisions of the North Carolina Supreme Court:
*54“If a debt has already been made and the party is already bound under it, and a third party comes in and promises to pay it or to assume the responsibility for it, the third party isn’t liable there, because the credit wasn’t extended on the basis of that, and that is the promise to answer for the debt, default or miscarriage of somebody else, which has to be in writing before it can be enforced. But if the person who goes before the credit is extended and says to another ‘If you will give this credit to thus and so I’ll see that it is paid’, that promise on his part to see that it is paid constitutes an original obligation on the person making the promise that ‘If you do extend credit I will see it paid’; and whatever credit is extended by virtue of that becomes binding on him because his promise to see that it is paid makes him responsible for it.”
183 F. 2d at 436. The latter situation described in this illustration mirrors the situation here. Plaintiffs evidence showed that the credit was extended to Autry and the defendant jointly. The trial court was correct in concluding that defendant’s agent entered into an original obligation to pay plaintiff.
The trial court was also correct in concluding that G.S. 25-2-201 was inapplicable to the facts. The evidence showed that plaintiff delivered the goods to Autry as requested by defendant’s agent and in reliance upon the agent’s promise to pay for the goods. The invoice shows that Autry accepted the goods as authorized by the terms of the agreement. Pursuant to G.S. 25-2-201(3)(c), this delivery and acceptance of the goods made the agreement between the parties enforceable since the Statute of Frauds applies only to executory and not to executed contracts.
The judgment appealed from is
Affirmed.
Judge VAUGHN concurs.
Judge BECTON dissents.